DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 09/29/2021 the previous rejection of the claims have been withdrawn. Specifically, applicant has amended the claims to require “wherein the electromagnetic radiation focused by the first focusing mirror is focused directly to the input window; a second focusing mirror contained in the first enclosed volume configure to focus electromagnetic radiation received directly from the multipass absorption cell via the output window, wherein the first focusing mirror and the second focusing mirror are comprised in a focusing unit formed as a uniform piece of material the first and second focusing mirrors having been machined directly onto said uniform piece of mater…wherein the electromagnetic radiation focused by the second focusing mirror is focused directly to the detector” (emphasis added).
Applicant’s arguments, see pages 6-9, filed 09/29/2021, with respect to combination of Spartz and Sogo have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-5 and 7-12 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the electromagnetic radiation focused by the first focusing mirror is focused directly to the input window; a second focusing mirror contained in the first enclosed volume configure to focus electromagnetic radiation received directly from the multipass absorption cell via the output window, wherein the first focusing mirror and the second focusing mirror are comprised in a focusing unit formed as a uniform piece of material the first and second focusing mirrors having been machined directly onto said uniform piece of mater…wherein the electromagnetic radiation focused by the second focusing mirror is focused directly to the detector” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-5 and 7-12 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877